           Case 2:20-cv-00441-GMN-NJK Document 14 Filed 12/07/20 Page 1 of 3




1                               UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3
     WILSON EARL LOVE,                                )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:20-cv-00441-GMN-NJK
5
           vs.                                        )
6                                                     )                    ORDER
     STATE OF NEVADA,                                 )
7                                                     )
                          Defendant.                  )
8
                                                      )
9           Pending before the Court is the Report and Recommendation (“R&R”) of United States
10   Magistrate Judge Nancy Koppe, (ECF No. 8), which recommends that the case be dismissed
11   without prejudice. Plaintiff Wilson Earl Love (“Plaintiff”) filed an Objection, (ECF No. 10).
12   Defendant State of Nevada (“Defendant”) did not file a response.
13          Also pending before the Court is Plaintiff’s Motion to Amend or Correct, (ECF No. 13),
14   his Motion for Reconsideration, (ECF No. 11), regarding the Magistrate Judge’s R&R, (ECF
15   No. 8). The Magistrate Judge denied the Motion for Reconsideration, (ECF No. 12).
16   Defendant did not file a response.
17          For the reasons discussed below, the Court ADOPTS the R&R, DENIES Plaintiff’s
18   Objection, and DENIES as moot the Motion to Amend/Correct.
19          Plaintiff commenced this action by filing his Complaint and Motion/Application for
20   Leave to Proceed in forma pauperis (“IFP”). (See Mot./App. Leave Proceed IFP, ECF No. 1);
21   (Compl., Ex. 1 to Mot./App. Leave Proceed IFP, ECF No. 1-1). The Court granted Plaintiff’s
22   IFP Application but dismissed the Complaint with leave to amend for failure to state a claim.
23   (See Order, ECF No. 4). Plaintiff then filed successive Amended Complaints, (ECF Nos. 6–7).
24   The Magistrate Judge recommends dismissal of the operative Amended Complaint because it
25   appears to challenge Plaintiff’s state-court conviction, but the Court does not have jurisdiction


                                                 Page 1 of 3
           Case 2:20-cv-00441-GMN-NJK Document 14 Filed 12/07/20 Page 2 of 3




1    to hear the challenge. (See R&R 1:16–2:9, ECF No. 8). In his Objection, Plaintiff does not
2    address the Court’s jurisdiction over his case, but he instead reiterates his frustration with the
3    state tribunal. (See Obj. at 1–2, ECF No. 10).
4           A party may file specific written objections to the findings and recommendations of a
5    United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
6    D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
7    determination of those portions to which objections are made. Id. The Court may accept, reject,
8    or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
9    28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
10   not required to conduct “any review at all . . . of any issue that is not the subject of an
11   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
12   that a district court is not required to review a magistrate judge’s report and recommendation
13   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
14   1122 (9th Cir. 2003).
15          Here, Plaintiff has not objected to a particular finding of the Magistrate Judge regarding
16   the Court’s lack of jurisdiction. Even if Plaintiff had so objected, the Court finds that it lacks
17   jurisdiction over Plaintiff’s collateral attack on his state court conviction. See, e.g., Bianchi v.
18   Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). Accordingly, the Court adopts the R&R.
19   //
20   //
21   //
22   //
23   //
24   //
25   //


                                                  Page 2 of 3
          Case 2:20-cv-00441-GMN-NJK Document 14 Filed 12/07/20 Page 3 of 3




1         Accordingly,
2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 8), is
3    ACCEPTED AND ADOPTED in full.
4         IT IS FURTHER ORDERED that Plaintiff’s Objection, (ECF No. 10), is DENIED.
5         IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend/Correct, (ECF No. 13),
6    is DENIED as moot.
7         IT IS FURTHER ORDERED that the case is DISMISSED without prejudice.
8         The Clerk of Court shall close the case and enter judgment accordingly.
9                      7 day of December, 2020.
           Dated this ___
10

11

12
                                               ___________________________________
13
                                               Gloria M. Navarro, District Judge
                                               UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24

25



                                             Page 3 of 3
